ATTACHMENT TO ADVISORY ACTION
Applicant’s amendment filed 30 March 2021 has been considered.
Applicant’s amendment has not been entered given that the amendment would require further consideration and/or search. Further, even if the amendment was entered, it would not overcome the rejections with respect to claims 1-2 and 7-11 for the following reasons.
Applicant’s arguments filed 30 March 2021 have been fully considered but are not persuasive. Applicant argues Tziovaras et al. (US 2003/0178739 A1, “Tziovaras”) in view of Harata et al. (US 6,878,649 B2, “Harata”) and the evidence provided by Hardy (What is Thin Film Deposition By Thermal Evaporation?) fails to disclose or suggest that the colored layer is formed on a surface of the transparent resin layer opposite to the first surface of the transparent resin layer on which the metal evaporation film is formed. The examiner respectfully disagrees.
Tziovaras discloses a partly removed metallic layer applied to a translucent plastic film ([0007-0008]), and adhesive layer formed on the metallized side of the film ([0009]), i.e. on the partly removed metallic layer, another translucent plastic film laminated onto the adhesive layer ([0010]), i.e. below the metallic layer, and a decorative layer applied to the translucent plastic film ([0011]). While there is no explicit disclosure from Tziovaras that the translucent plastic film is transparent, Tziovaras discloses it is made from polycarbonate ([0031]), which is identical to that of the present invention, so the second translucent plastic film would inherently be transparent. Thus, the second translucent plastic film corresponds to the transparent resin substrate of the present claims. Therefore, the decorative layer is formed on a second surface of the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given that Tziovaras in view of Harata meet the requirements of the claimed structure, Tziovaras in view of Harata clearly meet the requirements of the present claims.
It is noted that if Applicant’s amendment were entered, the rejections of claims 3-6 would be withdrawn since the claims would be cancelled.
It is noted that if Applicant were to amend claim 1 to recite that the metal evaporation layer is in direct contact with the transparent resin layer, and the colored layer is in direct contact with the transparent resin layer, which has support in Fig. 3A of the specification, then the Tziovaras reference would be overcome, but further search and consideration would be needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN A RICE/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787